In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-299 CR

____________________


EX PARTE ALLEN GRANGER




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2211 (94387)




MEMORANDUM OPINION
	On May 30, 2007, the trial court denied Allen Granger's application for writ of habeas
corpus without conducting an evidentiary hearing or issuing the writ of habeas corpus.  We
questioned our jurisdiction over the appeal.  Granger filed a response in which he failed to
establish that the order is appealable.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Granger's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ. Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, it is ordered that the appeal be dismissed for want of
jurisdiction.
	APPEAL DISMISSED.



						______________________________
							CHARLES KREGER
							             Justice


Opinion Delivered July 25, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.